Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 9/13/2019 was filed before the mailing date of the Non-final rejection on 5/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 9/13/2019 have been approved by the examiner.

Specification
5. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ A LIGHT DETECTION DEVICE INCLUDING AN AVALANCHE DIODE ”.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claims 1-13 are rejected under 35 U.S.C. 102b as being clearly anticipated by Sanfilippo et al. (US 2010/0271108).
With respect to Claim 1, Sanfilippo teaches a semiconductor substrate 2 including a first surface and a second surface opposing the first surface.  A pixel region in which a plurality of pixels each including an avalanche diode is arranged on the semiconductor substrate 2.  The avalanche diode includes a first semiconductor region 12 of a first conductivity type disposed at a first depth.  A second semiconductor region 14 of a second conductivity type disposed at a second depth deeper than the first depth with respect to the first surface.  A third semiconductor region 6 that is disposed at a third depth deeper than the second depth with respect to the first surface and is in contact with the second semiconductor region 14.  A first separation region 20 and a second separation region 20 each extending from the first depth to the third depth.  The second semiconductor region 14 and the third semiconductor region 6 each extend from the first separation region 20 to the second separation region 20.  The first semiconductor region 12, the second semiconductor region 14, and the third semiconductor region 6 have portions that overlap one another in planar view (see paragraphs 36-50; Figs. 1 and 4).

With respect to Claim 3, Sanfilippo teaches wherein each of the first separation region and the second separation region is a semiconductor region of the second conductivity type (see Figs. 1 and 4).
With respect to Claim 4, Sanfilippo teaches wherein each of the first separation region and the second separation region is a semiconductor region of the second conductivity type (see Figs. 1 and 4).
With respect to Claim 5, Sanfilippo teaches wherein the first separation region and the second separation region are connected to a contact plug 18 applied with a predetermined potential (see paragraph 42; Figs. 1 and 4).
With respect to Claim 6, Sanfilippo teaches wherein the first separation region and the second separation region are connected to a contact plug 18 applied with a predetermined potential (see paragraph 42; Figs. 1 and 4).
With respect to Claims 7-13, Sanfilippo teaches a semiconductor region 16 of the first conductivity type that has an impurity concentration lower than an impurity concentration of the first semiconductor region and is in contact with the first semiconductor region and the first separation region at the first depth (see Figs. 1 and 4).

8. 	Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Morimoto et al. (US 2018/0108800).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
With respect to Claim 1, Morimoto teaches a semiconductor substrate 15 including a first surface and a second surface opposing the first surface.  A pixel region in which a plurality of pixels each including an avalanche diode is arranged on the semiconductor substrate 15.  The avalanche diode includes a first semiconductor region 71 of a first conductivity type disposed at a first depth.  A second semiconductor region 74 of a second conductivity type disposed at a second depth deeper than the first depth with respect to the first surface.  A third semiconductor region 75 that is disposed at a third depth deeper than the second depth with respect to the first surface and is in contact with the second semiconductor region 74.  A first separation region 16 and a second separation region 16 each extending from the first depth to the third depth.  The second semiconductor region 74 and the third semiconductor region 75 each extend from the first separation region 16 to the second separation region 16.  The first semiconductor region 71, the second semiconductor region 74, and the third 
With respect to Claim 2, Morimoto teaches wherein the third semiconductor region is of the first conductivity type (see Figs. 1, 6, and 10).
With respect to Claim 3, Morimoto teaches wherein each of the first separation region and the second separation region is a semiconductor region of the second conductivity type (see Figs. 1, 6, and 10).
With respect to Claim 4, Morimoto teaches wherein each of the first separation region and the second separation region is a semiconductor region of the second conductivity type (see Figs. 1, 6, and 10).
With respect to Claim 5, Morimoto teaches wherein the first separation region and the second separation region are connected to a contact plug applied with a predetermined potential (see Figs. 1, 6, and 10).
With respect to Claim 6, Morimoto teaches wherein the first separation region and the second separation region are connected to a contact plug applied with a predetermined potential (see Figs. 1, 6, and 10).
With respect to Claims 7-13, Morimoto teaches a semiconductor region 76 of the first conductivity type that has an impurity concentration lower than an impurity concentration of the first semiconductor region and is in contact with the first semiconductor region and the first separation region at the first depth (see Fig. 6, 7A-7C, and 10).
With respect to Claim 14, Morimoto teaches a wavelength conversion unit 601 configured to convert light in a first wavelength band into light in a second wavelength 
With respect to Claim 15, Morimoto teaches a light emission unit configured to emit light detected by the light detection devices; and a distance calculation unit configured to perform distance calculation using digital signals held in the light detection devices (see Fig. 19A).
With respect to Claim 16, Morimoto teaches a distance information acquisition unit configured to acquire distance information relating to a distance to an object, based on parallax images based on a signal from the light detection device; and a control unit configured to control the moving body based on the distance information (see Fig. 19B).
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
9. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax
phone number for the organization where this application or proceeding is assigned is 571 -273- 8300.

 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.













AC/May 22, 2021						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897